DETAILED ACTION
	For this Office action, Claim 1 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1 of the Applicant Arguments/Remarks Made in an Amendment, filed 25 July 2022, with respect to the grounds of rejection of Claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness requiring the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 25 July 2022.
Applicant's arguments filed 25 July 2022 regarding the ground of rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant has amended Claim 1 to recite further limitations regarding enhancing aeration of the WWTP to increase microbial activity and improve the EQ, reducing the aeration to reduce consumption of AE, increasing internal flow of the WWTP to enhance denitrification efficiency to enhance denitrification efficiency or decreasing internal flow of the WWTP to reduce consumption of PE.  Applicant further argues that these limitations incorporated into the claim via amendment provide an integrated practical utility to the claimed method.  Upon further consideration, the examiner respectfully disagrees.  While the claim as amended recites real values/process values (see step 1 (1) on page 1 of the claim), the claim is silent on how—with respect to the wastewater treatment process (WWTP)—these values are obtained.  Furthermore, the specification does not support the enhancing or reducing of aeration or increasing or decreasing flow or explain how such variables are obtained, and nothing is offered on how these obtained values are used by the claimed method to said enhancing/reducing/increasing/decreasing (see rejection under 35 U.S.C. 112(a) below).  The claim as amended appears to be attempting to tie the claimed method with a field of use or technological environment (here that of wastewater treatment), which cannot integrate a judicial exception (here the abstract idea) into a practical application. See MPEP 2106.5(h) for more details.  For these reasons, the ground of rejection of Claim 1 under 35 U.S.C. 101 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite “according to the outputs of the multivariable PID controller, if real value of So is lower than optimal set-points thereof, then enhancing aeration of the WWTP so as to increase microbial activity and improve the EQ; if the real value of So is higher than the optimal set-points thereof, then reducing the aeration of the WWTP so as to reduce consumption of AE; if real value of SNO is lower than optimal set-points thereof, increasing internal flow of the WWTP to enhance denitrification efficiency, so as to remove nitrogen and improve the EQ; if the real value of SNO is lower than optimal set-points thereof, then decreasing the internal flow of the WWTP to reduce consumption of PE”.  Upon further consideration of the specification, there appears to be no support connecting the values of So and Sno to such operations. For these reasons, the amended claim language is considered new matter and thusly rejected under 35 U.S.C. 112(a).  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that removes the new matter or an argument that explains where in the originally filed specification such teachings are found will overcome this ground of rejection. 
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 as amended recites “if real value of SNO is lower than optimal set-points thereof”, then the method is to increase internal flow of the WWTP.  The claim however further recites that “if real value of SNO is lower than the optimal set-points thereof”, then the method should decrease said internal flow.  The claim as filed recites two opposite operations (increasing versus decreasing internal flow) for the same conditions, and the claim is considered indefinite because the claim is unclear which of the two limitations should occur when the value is lower than the optimal set-points thereof.  The claim is also unclear what may occur if said values are higher than the optimal set-points thereof.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that addresses this discrepancy will overcome this ground of rejection.  For purposes of this examination, the examiner will assume decreased internal flow when the SNO -value is higher than the optimal set-points thereof.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of dynamic multi-objective particle swarm optimization-based optimal control that is primarily based upon the inputting of variables into multiple mathematical equations in an iterative method that optimizes output process variables and other manipulated variables relating to wastewater treatment process parameters such as oxygen transfer coefficients and internal circulation return flow; however, since the claim only recites these limitations as variables to be used in the optimization of wastewater treatment—without any steps or teachings relating said variables to the wastewater treatment itself outside of merely obtaining these values—the claim as a whole is directed towards an abstract idea. This judicial exception is not integrated into a practical application because, while the claim as amended does recite operations to perform on the wastewater treatment process based on a comparison of obtained values to set-points/thresholds, the claim is silent on how these values are obtained from the wastewater treatment process in the first place no practical application is addressed within the claim.  The claim as amended is also silent on how such parameters as “enhancing/reducing aeration” and “increasing/decreasing internal flow” are performed by the method.  Beyond the amended limitations, instant Claim 1 only recites features relating to the design models, variables and equations used to arrive at manipulated control variables without further addressing how these control variables may be implemented into a wastewater treatment process.  The claim only recites a control method for arriving at manipulated variables representing process control parameters and functions, but does not address the actual control parameters themselves or how such control is performed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as amended only ties the mathematical modeling to a field of use or technological environment, which by itself is not enough to overcome the judicial exception.  See MPEP 2106.05 (h), as quoted here.  “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.  To overcome this rejection, the applicant is encouraged to amend the claim in a manner that further integrates the claimed abstract idea into a practical application, such as adding additional elements that are practically controlled by the equation-based method described in the claims as supported by the specification (see rejection under 35 U.S.C. 112(a) above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/13/2022